RESOLUCIÓN
r — 1
La Ley Núm. 21 de 13 de julio de 1992, según enmen-dada, creadora del Tribunal de Apelaciones representa un cambio muy importante en la estructura y competencia actual en los tribunales del país. Con miras a cumplir con la fecha límite establecida en su Art. 13, su implantación ha precisado de múltiples esfuerzos administrativos y judiciales.
El estudio y análisis llevado a cabo por el Tribunal del informe del proyecto sometido por el comité designado el 4 de septiembre de 1992, y otras propuestas en torno a las reglas internas y procesales que regirán su funciona-miento, ha sido arduo y complejo. Por necesidad, este estu-dio y análisis han tenido que ser realizados simultánea-mente con el desempeño de nuestras labores judiciales.
HH W
La propuesta publicación de todas las sentencias del Tribunal de Apelaciones (presumiblemente cientos al año) con el propósito loable de que la ciudadanía esté debida-mente informada al ejercitar sus derechos, y para facilitar el funcionamiento de dicho tribunal y de este Foro, incide sobre la estabilidad que debe caracterizar nuestro ordena-miento jurídico, debilita la facultad exclusiva de este Tribunal Supremo —como Foro constitucional de última ins-tancia— de establecer precedentes judiciales (stare decisis), socava irremediablemente el eficaz funciona-miento del sistema judicial unificado, conlleva el desem-bolso de fondos públicos no disponibles y propicia la desar-ticulación decisoria producto de cinco (5) unidades apelativas.
*910HH HH
A la luz de las circunstancias expuestas, se aprueba el Reglamento del Tribunal de Apelaciones que se une a esta resolución y que estará sujeto a ulterior examen.

Regístrese y publíquese.

Lo pronunció y manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Alonso Alonso proveería en el Reglamento del Tribunal de Apelaciones que todas las sentencias del mismo se publiquen de forma que la ciudadanía esté debidamente informada al ejercitar sus derechos y así facilitar el funcionamiento de dicho tribunal y de este Foro.
(Fdo.) Francisco R. Agrait Liado

Secretario General